Exhibit 10.2

 

AMENDMENT NUMBER FIVE TO BUSINESS FINANCING AGREEMENT

 

This AMENDMENT NUMBER FIVE TO BUSINESS FINANCING AGREEMENT (this “Amendment”),
dated as of October 7, 2015, is entered into by and among WESTERN ALLIANCE BANK,
an Arizona corporation, as successor in interest to BRIDGE BANK, NATIONAL
ASSOCIATION (“Lender”), on the one hand, and LILIEN SYSTEMS, a California
corporation (“Lilien”), SYSOREX GOVERNMENT SERVICES, INC., a Virginia
corporation (“SGSI”), SYSOREX FEDERAL, INC., a Delaware corporation (“SFI”),
SYSOREX GLOBAL HOLDINGS CORP., a Nevada corporation (“Parent”), SHOOM, INC., a
California corporation (“Shoom”), and AIRPATROL CORPORATION, a Nevada
corporation (“Air Patrol”) (Lilien, SGSI, SFI, Parent, Shoom, and Air Patrol are
sometimes collectively referred to herein as “Borrowers” and each individually
as a “Borrower”), on the other hand, with reference to the following facts:

 

A.            Borrowers and Lender previously entered into that certain Business
Financing Agreement, dated as of March 15, 2013, as amended by that certain
Amendment Number One to Business Financing Agreement, Waiver of Defaults and
Consent, dated as of August 29, 2013, that certain Amendment Number Two to
Business Financing Agreement, Waiver and Consent, dated as of May 13, 2014 to be
effective as of April 16, 2014, that certain Amendment Number Three to Business
Financing Agreement and Waiver of Defaults, dated as of December 31, 2014, and
that certain Amendment Number Four to Business Financing Agreement dated as of
April 29, 2015 (as so amended, the “Agreement”);

 

B.            Borrowers have requested that Lender make certain other changes to
the financial covenants set forth in the Agreement, and Lender has agreed with
such requests, subject to the terms and conditions set forth in this Amendment.

 

C.            All Subordinated Debt has been repaid in full.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree, effective as of September 30, 2015, as follows:

 

1.            Defined Terms. All initially capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Agreement.

 

2.            Global Amendment to Agreement. The Agreement is hereby amended to
replace all references to Bridge Bank, N.A. or Bridge Bank, National Association
with Western Alliance Bank, an Arizona corporation, as successor in interest to
Bridge Bank, National Association.            

 

3.            Amendments to Section 4.12. Section 4.12 of the Agreement is
hereby amended in its entirety as follows:

 

  4.12 Maintain Borrowers’ combined financial condition as follows in accordance
with GAAP, with compliance determined commencing with Borrowers’ financial
statements for the period ended September 30, 2015:            

 

(a)Consolidated unrestricted cash balances at Lender at all times in an amount
not less than $1,000,000, tested daily.

 

 1 

   

 

(b)Adjusted EBITDA not at any time less than the amount set forth in the table
below opposite the applicable date:

  

  Fiscal Quarter Ending   Minimum Adjusted EBITDA               September 30,
2015   For the six fiscal month period ending on such date, -$1,500,000.        
      December 31, 2015   For the six fiscal month period ending on such date,
-$1,000,000.  

 

 

4.            Replacement Exhibit A. Exhibit A attached to the Agreement is
hereby replaced with Exhibit A attached to this Amendment.

 

5.            Conditions Precedent to Effectiveness of Amendment. The
effectiveness of this Amendment is subject to and contingent upon the
fulfillment of each and every one of the following conditions to the
satisfaction of Lender:

 

(a)            Lender shall have received this Amendment, duly executed by
Borrowers;

 

(b)            Lender shall have received payment of a $5,000 modification fee,
which fee shall be fully-earned and non-refundable;

 

(c)             No Event of Default or Default shall have occurred and be
continuing; and

 

(d)            All of the representations and warranties set forth herein and in
the Agreement shall be true, complete and accurate in all respects as of the
date hereof (except for representations and warranties which are expressly
stated to be true and correct as of the date of the Agreement).

 

6.            Representations and Warranties. In order to induce Lender to enter
into this Amendment, each Borrower hereby represents and warrants to Lender
that:

 

(a)            No Event of Default or Default is continuing;

 

(b)            All of the representations and warranties set forth in the
Agreement and in the Agreement are true, complete and accurate in all respects
(except for representations and warranties which are expressly stated to be true
and correct as of the date of the Agreement); and

 

(c)            This Amendment has been duly executed and delivered by Borrowers,
and the Agreement continues to constitute the legal, valid and binding
agreements and obligations of Borrowers, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency, and
similar laws and equitable principles affecting the enforcement of creditors’
rights generally.

 

7.            Counterparts; Telefacsimile Execution. This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

 2 

   

 

8.            Integration. The Agreement as amended by this Amendment
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and thereof, and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.

 

9.            No Waiver. The execution of this Amendment and the acceptance of
all other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default, whether or not known to Lender and
whether or not existing on the date of this Amendment.

 

10.          Release.

 

(a)            Each Borrower hereby absolutely and unconditionally releases and
forever discharges Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which such Borrower has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown. Each Borrower certifies that it
has read the following provisions of California Civil Code Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(b)            Each Borrower understands and acknowledges that the significance
and consequence of this waiver of California Civil Code Section 1542 is that
even if it should eventually suffer additional damages arising out of the facts
referred to above, it will not be able to make any claim for those damages.
Furthermore, each Borrower acknowledges that it intends these consequences even
as to claims for damages that may exist as of the date of this release but which
it does not know exist, and which, if known, would materially affect its
decision to execute this Agreement, regardless of whether its lack of knowledge
is the result of ignorance, oversight, error, negligence, or any other cause.

 

11.          Reaffirmation of the Agreement. The Agreement as amended hereby and
all agreements, instruments and documents executed in connection therewith
(including without limitation, each Intellectual Property Security Agreement,
each Collateral Pledge Agreement, and all other agreements, instruments and
documents previously executed by New Borrowers prior to the date of this
Amendment) remain in full force and effect.

 

[remainder of page intentionally left blank]

 

 3 

   

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

  LILIEN SYSTEMS,  

a California corporation



        By: /s/ Nadia Ali   Name:

Nadir Ali



  Title: Chairman         SYSOREX GOVERNMENT SERVICES, INC.,  

a Virginia corporation



        By: /s/ Wendy Loundermon   Name: Wendy Loundermon   Title: President and
Chief Financial Officer         SYSOREX FEDERAL, INC.,   a Delaware corporation
        By: /s/ Nadir Ali   Name: Nadir Ali   Title: President         SYSOREX
GLOBAL HOLDINGS CORP.,   a Nevada corporation         By: /s/ Nadir Ali   Name:
Nadir Ali   Title: President         SHOOM, INC.,   a California corporation    
    By: /s/ Nadir Ali   Name: Nadir Ali   Title: Director         AIRPATROL
CORPORATION,   a Nevada corporation         By: /s/ Nadir Ali   Name: Nadir Ali
  Title: Director

 

[Signatures continue on the following page].

 

Amendment Number Five to Business Financing Agreement 

 

   

   

 

  WESTERN ALLIANCE BANK,  

an Arizona corporation



        By: /s/ David Feiock   Name: David Feiock   Title:

Vice President

 

Amendment Number Five to Business Financing Agreement

 

   

   

 

EXHIBIT A
TO
AMENDMENT NUMBER FIVE TO BUSINESS FINANCING AGREEMENT

 

 

